DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Nagaoka et al., US 2008/0260207 A1 (Nagaoka) has been newly added to teach the newly added limitation of the imaging “only” being from a far infrared camera.
Applicant's argument filed 10/16/2020 (Remarks; p. 8, 1st paragraph) stating “If Aoki uses far-infrared light instead of the near-infrared light, the far-infrared light cannot pass through the optical elements made of glass (windshield 5, lens 21 and the half mirror 22). It is necessary to prepare a dedicated optical element (for example, a germanium lens, etc.). Though Aoki's paragraph [0064] suggests using far-infrared camera instead of near-infrared camera, persons skilled in the art would not have replaced the near-infrared camera in the embodiment of Aoki with far-infrared camera for the above reason” is not persuasive. Aoki teaches in order to detect an object outside of an irradiation range of visible light, a configuration utilizing far-infrared light may be used ([0064]), thus teaching a configuration that would have a dedicated optical element for far-infrared light using an infrared camera separate from the visible camera ([0062]). Also, the camera system does not need to be inside of the windshield, as Aoki states that “the camera unit 2 is provided inside the windshield 5, but the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, JP2011-087006A (Aoki) and further in view of Nagaoka et al., US 2008/0260207 A1 (Nagaoka).
Regarding claim 1, Aoki teaches an object detection (object detection unit 45 for detecting an object, such as a pedestrian)(Fig. 4; [0028]) and display apparatus (display unit 3)(Figs. 1 and 3; [0022-0023]) for mounting in a moveable body (wherein the object detection unit 45 of the night view ECU 4 and the display unit 3 are part of device 100 which is mounted on a vehicle)(Figs. 1 and 4; [0014]), comprising: 
a far infrared camera (wherein the camera unit 2 has an imaging element 23 for near-infrared light)(Fig. 3; [0017])(wherein the imaging can be configured for far-infrared light)([0064]); 
a display device (display unit 3)(Figs. 1 and 3; [0022-0023]); and 
a processor (night view ECU 4 which includes a CPU)(Fig. 4; [0024-0025]) configured to detect (object detection unit 45 detects an object)(Fig. 4; [0028]), from a first image outputted by the far infrared camera (the object detecting unit 45 detects an object that is an object to be recognized from the near-infrared light image out from the distribution processing unit 43 by image recognition)(Fig. 4; [0028])(wherein the imaging can be configured for far-infrared light)([0064]), an image of a display target object (extracting an image or a predetermined region from the infrared image such as a pedestrian)(Fig. 5; [0028] and [0030]) at a distance equal to or greater than a first distance (50m)(Fig. 2; [0043]) reached by light from a headlight of the moveable body (wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle)(Fig. 2; [0043]), and 
to cause the display device (display unit 3)(Figs. 1 and 3; [0022-0023]) to display an image element (display a pedestrian detection frame C in the display image)(Fig. 6; [0040]) corresponding to the display target object (the pedestrian detection frame corresponds to the target object of a pedestrian)(Fig. 6; [0028] and [0040]) based on a position (position information)([0030]) of the image of the display target object in the first image (wherein the pedestrian detection frame C is positioned around the target object of the pedestrian in the image)(Fig. 6; [0040]).  
Aoki teaches wherein the camera unit 2 has an imaging element 23 for near-infrared but the above configuration does not explicitly state using a “far infrared camera”. However, since Aoki teaches that a configuration utilizing far-infrared light may be used ([0064]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration to use a “far infrared camera” to capture the configuration using the far-infrared light. 
Aoki teaches in order to detect an object outside of an irradiation range of visible light, a configuration utilizing far-infrared light may be used ([0064]), thus teaching a configuration that would have a dedicated optical element for far-infrared light using an infrared camera separate from the visible camera ([0062]). However, Aoki does not explicitly teach a processor configured to detect “only from a first image outputted by the far infrared camera”.
Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of a monitored object in an environment around a vehicle by separating the same from the background image with a simple configuration having a single camera mounted on the vehicle (Abstract); a far infrared camera (far-infrared camera 2)(Fig. 1; [0041]); a display device (a head p display (HUD) 7)(Fig. 1; [0041]); and a processor (image processing unit 1)(Fig. 1; [0041]) configured to detect (the image processing unit 1 used for detecting a monitored object such as a pedestrian of the like)([0041]), only from a first image outputted by the far infrared camera (only captured from the image captured by the infrared camera 2 capable of detecting far-infrared rays)(Fig. 1; [0041]); and displaying the image obtained by the infrared camera 2 and also providing a display to cause the driver to visually recognize the monitored object that would likely come in contact with the vehicle (Fig. 1; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the far-infrared camera configuration of Aoki (Aoki; [0064]) to include only using the far-infrared camera for object detection since accurate (Nagaoka; [0025]).

Regarding claim 2, Aoki teaches wherein the processor (night view ECU 4 which includes a CPU)(Fig. 4; [0024-0025]) detects an image of an object, from the first image (extracting an image or a predetermined region from the infrared image such as a pedestrian)(Fig. 5; [0028] and [0030]), as the image of the display target object (the predetermined region being that of a pedestrian)(Figs. 5 and 6; [0028], [0030], and [0040]) when a second distance (100m)(Fig. 2; [0043]) from the moveable body to the object is equal to or greater than the first distance (wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle)(Fig. 2; [0043] and [0052]), and does not cause the display device to display an image element corresponding to the object when the second distance is less than the first distance (when the pedestrian can be identified by an image captured by using visible light (i.e. at a distance less than 50m) the pedestrian is not highlighted (i.e. pedestrian detection frame C) because it is judged that the driver is already aware of the pedestrian, thus decreasing the discomfort of the driver)(Fig. 6; [0045] and [0052]).  

Regarding claim 4, Aoki teaches further comprising a sensor configured to measure a second distance from the moveable body (vehicle)([0014]) to an object included in the first image (wherein in order to improve the positional accuracy, such as detection of the distance to the object, a stereo camera comprising 2 camera units 2 may be used)([0063]), wherein the processor (night view ECU 4 which includes a CPU)(Fig. 4; [0024-0025]) acquires the second distance to the object from the sensor (wherein the stereo camera, using two infrared cameras and two visual cameras, can detect a distance to the object)([0063]), and designates the object as the display target object when the second distance is greater than the first distance (wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle, thus the stereo image distance using the infrared would be greater than the first distance of 50m and used to designate the object as the target by displaying the object)(Fig. 2; [0043], [0052], and [0063]).  

Regarding claim 7, Aoki teaches further comprising a visible light camera (camera unit 2 contains an imaging element 24 for visible light)(Fig. 3; [0017]), wherein the processor (night view ECU 4 which includes a CPU)(Fig. 4; [0024-0025]) designates an object of a plurality of objects included in the first image (the object detecting unit 45 detects an object that is an object to be recognized from the near-infrared light image out from the distribution processing unit 43 by image recognition)(Fig. 4; [0028]), as the display target object (extracting an image or a predetermined region from the infrared image such as a pedestrian)(Fig. 5; [0028] and [0030]) when an image of a corresponding object is not included in a second image output from the visible light camera (when a pedestrian is detected in a near-infrared light image and a pedestrian is not detected in the same place in a visible light image, the pedestrian is detected; and when it considers that the driver cannot visually see the pedestrian (i.e. not in the visible light image) the pedestrian is detected and the highlighted display is assumed to be “present”)([0052]), or when a brightness of the image of the corresponding object in the second image is equal to or less than a predetermined value (the pedestrian image is excluded from an object of highlighting when the luminance is larger than a predetermined value, and thus is a target in the first image when the luminance is equal to or less than a predetermined value)([0058-0061]).  

Regarding claim 11, Aoki teaches a moveable body (device 100 which is mounted on a vehicle)(Figs. 1 and 4; [0014]) comprising an object detection (object detection unit 45 for detecting an object, such as a pedestrian)(Fig. 4; [0028]) and display apparatus (display unit 3)(Figs. 1 and 3; [0022-0023]), the object detection (object detection unit 45 for detecting an object, such as a pedestrian)(Fig. 4; [0028]) and display apparatus (display unit 3)(Figs. 1 and 3; [0022-0023]) comprising a far infrared camera (wherein the camera unit 2 has an imaging element 23 for near-infrared light)(Fig. 3; [0017])(wherein the imaging can be configured for far-infrared light)([0064]), a display device (display unit 3)(Figs. 1 and 3; [0022-0023]), and a processor (night view ECU 4 which includes a CPU)(Fig. 4; [0024-0025]) configured to detect (object detection unit 45 detects an object)(Fig. 4; [0028]), from a first image outputted by the far infrared camera (the object detecting unit 45 detects an object that is an object to be recognized from the near-infrared light image out from the distribution processing unit 43 by image recognition)(Fig. 4; [0028])(wherein the imaging can be configured for far-infrared light)([0064]), an image of a display target object (extracting an image or a predetermined region from the infrared image such as a pedestrian)(Fig. 5; [0028] and [0030]) at a distance equal to or greater than a first distance (50m)(Fig. 2; [0043]) reached by light from a headlight (wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle)(Fig. 2; [0043]), and to cause the display device (display unit 3)(Figs. 1 and 3; [0022-0023]) to display an image element (display a pedestrian detection frame C in the display image)(Fig. 6; [0040]) corresponding to the display target object (the pedestrian detection frame corresponds to the target object of a pedestrian)(Fig. 6; [0028] and [0040]) based on a position (position information)([0030]) of the image of the display target object in the first image (wherein the pedestrian detection frame C is positioned around the target object of the pedestrian in the image)(Fig. 6; [0040]).  
Aoki teaches wherein the camera unit 2 has an imaging element 23 for near-infrared but the above configuration does not explicitly state using a “far infrared camera”. However, since Aoki teaches that a configuration utilizing far-infrared light may be used ([0064]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration to use a “far infrared camera” to capture the configuration using the far-infrared light.
Aoki teaches in order to detect an object outside of an irradiation range of visible light, a configuration utilizing far-infrared light may be used ([0064]), thus teaching a configuration that would have a dedicated optical element for far-infrared light using an infrared camera separate from the visible camera ([0062]). However, Aoki does not explicitly teach a processor configured to detect “only from a first image outputted by the far infrared camera”.
(Abstract); a far infrared camera (far-infrared camera 2)(Fig. 1; [0041]); a display device (a head p display (HUD) 7)(Fig. 1; [0041]); and a processor (image processing unit 1)(Fig. 1; [0041]) configured to detect (the image processing unit 1 used for detecting a monitored object such as a pedestrian of the like)([0041]), only from a first image outputted by the far infrared camera (only captured from the image captured by the infrared camera 2 capable of detecting far-infrared rays)(Fig. 1; [0041]); and displaying the image obtained by the infrared camera 2 and also providing a display to cause the driver to visually recognize the monitored object that would likely come in contact with the vehicle (Fig. 1; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the far-infrared camera configuration of Aoki (Aoki; [0064]) to include only using the far-infrared camera for object detection since accurate determination of the type of object existing in the environment around the vehicle can be accomplished (Nagaoka; [0025]).

Regarding claim 12, Aoki teaches an object detection (object detection unit 45 for detecting an object, such as a pedestrian)(Fig. 4; [0028]) and display (display unit 3)(Figs. 1 and 3; [0022-0023]) method for a moveable body (wherein the object detection unit 45 of the night view ECU 4 and the display unit 3 are part of device 100 which is mounted on a vehicle)(Figs. 1 and 4; [0014]) comprising: 
acquiring a first image using far infrared radiation (the object detecting unit 45 detects an object that is an object to be recognized from the near-infrared light image out from the distribution processing unit 43 by image recognition)(Fig. 4; [0028])(wherein the imaging can be configured for far-infrared light)([0064]); 
detecting (object detection unit 45 detects an object)(Fig. 4; [0028]), from the first image (the object detecting unit 45 detects an object that is an object to be recognized from the near-infrared light image out from the distribution processing unit 43 by image recognition)(Fig. 4; [0028]), an image of a display target object (extracting an image or a predetermined region from the infrared image such as a pedestrian)(Fig. 5; [0028] and [0030]) at a distance equal to or greater than a first distance (50m)(Fig. 2; [0043]) reached by light from a headlight of the moveable body (wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle)(Fig. 2; [0043]); and 
displaying an image element (display a pedestrian detection frame C in the display image)(Fig. 6; [0040]) corresponding to the display target object (the pedestrian detection frame corresponds to the target object of a pedestrian)(Fig. 6; [0028] and [0040]) based on a position (position information)([0030]) of the image of the display target object in the first image (wherein the pedestrian detection frame C is positioned around the target object of the pedestrian in the image)(Fig. 6; [0040]).
Aoki teaches wherein the camera unit 2 has an imaging element 23 for near-infrared but the above configuration does not explicitly state using a “far infrared camera”. However, since Aoki teaches that a configuration utilizing far-infrared light may be used ([0064]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration to use a “far infrared camera” to capture the configuration using the far-infrared light.
Aoki teaches in order to detect an object outside of an irradiation range of visible light, a configuration utilizing far-infrared light may be used ([0064]), thus teaching a configuration that would have a dedicated optical element for far-infrared light using an infrared camera separate from the visible camera ([0062]). However, Aoki does not explicitly teach a processor configured to detect “only from a first image outputted by the far infrared camera”.
Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of a monitored object in an environment around a vehicle by separating the same from the background image with a simple configuration having a single camera mounted on the vehicle (Abstract); a far infrared camera (far-infrared camera 2)(Fig. 1; [0041]); a display device (a head p display (HUD) 7)(Fig. 1; [0041]); and a processor (image processing unit 1)(Fig. 1; [0041]) configured to detect (the image processing unit 1 used for detecting a monitored object such as a pedestrian of the like)([0041]), only from a first image outputted by the far infrared camera (only captured from the image captured by the infrared camera 2 capable of detecting far-infrared rays)(Fig. 1; [0041]); and displaying the image obtained by the infrared camera 2 and also providing a display to cause the driver to visually recognize the monitored object that would likely come in contact with the vehicle (Fig. 1; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the far-infrared camera configuration of Aoki (Aoki; [0064]) to include only using the far-infrared camera for object detection since accurate determination of the type of object existing in the environment around the vehicle can be accomplished (Nagaoka; [0025]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, JP2011-087006A (Aoki), Nagaoka et al., US 2008/0260207 A1 (Nagaoka), and further in view of Takatsudo et al., US 2014/0226015 A1 (Takatsudo).
Regarding claim 3, Aoki teaches a display that includes a display image A and a pedestrian detection frame C in the display image to indicate a pedestrian (Fig. 6; [0040]). Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of a monitored object in an environment around a vehicle by separating the same from the background image with a simple configuration having a single camera mounted on the vehicle (Abstract). However, neither explicitly teaches wherein the processor determines a type of the display target object from the first image, and causes the display device to display the image element as an icon corresponding to the type.  
Takatsudo teaches an apparatus for monitoring the surroundings of a vehicle with a second display unit that visually represents information on the presence of monitored objects by the display or lack of display of marks (Abstract); wherein the processor (image processing unit 214)(Fig. 18; [0148]) determines a type of the display target object from the first image (the target detector 240 detects a monitored target from an image region represented by the captured image signal)(Fig. 20, step S33; [0150]), and causes the display device (multi-information display (MID) 28)(Fig. 3; [0056]) to display the image element as an icon (displaying an icon based on the type, such as a human icon or animal icon)([0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include displaying an icon within the display since it allows the driver the ability to recognize the type of monitored target at a glance (Takatsudo; [0157]), while the driver can instinctively recognize whether or not a monitored target exists, as well as the position of a monitored target so as to avoid collision (Takatsudo; [0158-0160]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, JP2011-087006A (Aoki), Nagaoka et al., US 2008/0260207 A1 (Nagaoka), and further in view of Lin, US 2010/0079267 A1 (Lin).
Regarding claim 5, Aoki teaches wherein the processor determines a second distance from the moveable body to an object included in the first image (wherein the stereo camera, using two infrared cameras and two visual cameras, can detect a distance to the object)([0063]), and designates the object as the display target object when the second distance is greater than the first distance (wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle, thus the stereo image distance using the infrared would be greater than the first distance of 50m and used to designate the object as the target by displaying the object)(Fig. 2; [0043], [0052], and [0063]).  Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of a monitored object in an environment around a vehicle by separating the same from the background image with a simple configuration having a single camera mounted on the vehicle (Abstract).
However, neither explicitly teaches detecting the distance on the basis of a size of an image of the object.
(Abstract); and wherein to calculate the distance to the object (in this case another vehicle) on the basis of a size of an image of the object (the device utilizes size of the object in an image to calculate vehicle distance)([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include detecting the distance to the object using the size of the object in the image since it solves the existing problems of oversize, difficult installation and expensive price of distance-measuring radar systems, and enabling the driver to be clearly aware of safe distances to other vehicles when driving his vehicle, and realizing the practical advancement of warning functionality (Lin; [0015]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, JP2011-087006A (Aoki), Nagaoka et al., US 2008/0260207 A1 (Nagaoka), and further in view of Ichitani et al., US 2013/0229513 A1 (Ichitani).
Regarding claim 6, Aoki teaches a vehicle using a low beam (Fig. 2; [0016] and [0043]), wherein the infrared light image is taken at a distance greater than the distance of the headlights; i.e. the headlights range up to 50m in front of the vehicle and the infrared light projects ahead to 100m ahead of the vehicle, thus the stereo image distance using the infrared would be greater than the first distance of 50m and used to designate the object as the target by displaying the object (Fig. 2; [0043], [0052], and [0063]). Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of a monitored object in an environment around a vehicle by separating the same from the background image with a simple configuration having a single camera mounted on the vehicle (Abstract). However neither explicitly teaches wherein the processor acquires selection information of a selected mode among a plurality of different modes for the first distance reached by the light from the 
Ichitani teaches an image input device capable of obtaining a luminance signal and a chromaticity signal appropriately even when photographing at nighttime (Abstract); wherein the processor (control unit 5 being a CPU)(Fig. 1; [0078]) acquires selection information of a selected mode among a plurality of different modes (wherein the driver selects either low beam or high beam)(Fig. 13; [0110]) for the first distance reached by the light from the headlight (wherein the first distance is 40m for low beam and 100m for high beam)(Fig. 3; [0110]) and detects the display target object based on the selection information of the selected mode for the first distance (based on the selection of either a low beam or high beam depends on when the infrared light information is necessary; i.e. if the low beam is on then the distance is 40m and anything past that the infrared information is depended upon to detect the target object)(Fig. 13; [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include determining when to use the infrared light based on the driver using low beams or high beams since it makes it possible to prevent the object image from being brightened too much due to the infrared light component (Ichitani; [0110]), while making it possible to instantaneously display on a monitor an obstacle or the like that is in front of the vehicle and is difficult to be observed visually (Ichitani; [0012]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, JP2011-087006A (Aoki), Nagaoka et al., US 2008/0260207 A1 (Nagaoka), and further in view of Toyofuku, US 2012/0320207 A1 (Toyofuku).
Regarding claim 8, Aoki teaches wherein the display device (wherein the display device 3)(Fig. 1; [0023]) includes a head-up display (wherein the display device 3 can be a head-up display (HUD))([0023]) comprising a display element (display unit 3)(Fig. 1; [0022-0023]) and an optical system (mirror 22 is an optical element)([0019]), the head-up display (head-up display (HUD))([0023]) configured to project a image of an image displayed on the display element into a field of view of a user (the head-up display projecting an image on the windshield, which may be used as the display 3)(Fig. 1; [0023]).  Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of a monitored object in an environment around a vehicle by separating the same from the background image with a simple configuration having a single camera mounted on the vehicle (Abstract).
However, neither explicitly teaches wherein there is a heads-up display as well as a display element or projecting a “virtual” image.
Toyofuku teaches a vehicle night vision support system which includes an infrared camera that captures an image ahead of a vehicle (Abstract) and a main display that displays the image captured by the infrared camera as well as a sub-display (Abstract); wherein the night vision support system includes a main display 20 (display element) and a sub-display 30 (head-up display (HUD)) (Fig. 3; [0030] and [0039]); and wherein the sub-display 30 projects an image at a display position on the front glass to display the image as a virtual image ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include both a main display and a head-up display (HUD) since it contributes to further safe driving without making the driver experience a feeling of strangeness (Toyofuku; [0016]).

Regarding claim 9, Aoki teaches wherein based on the position of the image of the display target object in the first image (based on the position of the pedestrian in the image captured)(Fig. 6; [0038-0040]), the processor (night view ECU 4 which includes a CPU)(Fig. 4; [0024-0025]) displays the image element (display a pedestrian detection frame C in the display image)(Fig. 6; [0040]) at a corresponding position on the display element from which the display target object is (wherein the detection frame C is placed in a corresponding position to where the pedestrian is on the display)(Fig. 6; [0038-0040]) projected (wherein the display can be head-up display projecting an image on the windshield, which may be used as the display 3, which includes the target object and the detection frame C)(Figs. 1 and 6; [0023]). Nagaoka teaches a vehicle environment monitoring apparatus capable of extracting an image of (Abstract). 
However, neither explicitly teaches to determine a field of view position to display the display target object in the 3Docket No. 005000-K00386field of view of the user.
Toyofuku teaches a vehicle night vision support system which includes an infrared camera that captures an image ahead of a vehicle (Abstract) and a main display that displays the image captured by the infrared camera as well as a sub-display (Abstract); wherein the night vision support system includes a main display 20 (display element) and a sub-display 30 (head-up display (HUD)) (Fig. 3; [0030] and [0039]); and wherein determines a field of view position to display the display target object in the 3Docket No. 005000-K00386field of view of the user (The sub-display 30 projects an image at a display position on the front glass to display the image as a virtual image that is seen as if the image were present at a position on an extension of line of sight when the display position is viewed from the eyepoint of a driver)(Fig. 3; [0039] and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to include both a main display and a head-up display (HUD) which displays the target object in the field of view of the user since it contributes to further safe driving without making the driver experience a feeling of strangeness (Toyofuku; [0016]).

Regarding claim 10, Toyofuku teaches wherein the optical system comprises a reflection angle control member (a reflector)([0040]) configured to reflect at least a portion of light emitted from the display element (wherein the reflector reflects light emitted from the liquid crystal display)([0040]) towards the field of view of the user (projecting the reflected light on a windshield)([0040]) at a different angle than with specular reflection (wherein the light is reflected up onto the windshield and not at the angle of the liquid crystal display)(Fig. 3; [0040]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov